UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford Avenue,Nashville, Tennessee (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Matthew A. Swendiman, Attorney Graydon Head & Ritchey LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2013 Date of reporting period: 08/31/2013 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended August 31, 2013 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Letter from the President 1 A Discussion of Fund Performance 2 Supplementary Portfolio Information 30 Financial Statements of the Monteagle Funds Schedule of Investments: Fixed Income Fund 35 Informed Investor Growth Fund 39 Quality Growth Fund 41 Select Value Fund 44 Value Fund 47 Statements of Assets and Liabilities 50 Statements of Operations 52 Statements of Changes in Net Assets 54 Financial Highlights 59 Notes to Financial Statements 64 Report of Independent Registered Public Accounting Firm 79 Other Information 80 About Your Funds’ Expenses 81 Trustees and Officers of the Trust 84 LETTER FROM THE PRESIDENT (Unaudited) Dear Shareholders: Enclosed is the Annual Report for the Monteagle Funds. I encourage you to carefully review the information presented in this Annual Report as it contains valuable information about your investment. As you will notice in reviewing the Annual Report, despite the recovery headwinds and market fluctuations, we continue to uncover opportunities in high quality, solid credit and attractive valuation areas. As we reflect on this past fiscal year, we continue to see several headlines during the period, such as continued slow economic recovery, civil unrest, an uncertain domestic political environment and arguments over federal monetary policy, that all had a dramatic effect on the markets in which the Monteagle Funds invest. Despite the volatility that these headlines have created in the day-to-day stock markets, we have often said that we view investing as a marathon, not a sprint. As a result, we remain optimistic as we expect that the effect of some of these events will be short-lived although others may take longer to work their way through the system. We believe that remaining disciplined with a longer-term focus will benefit patient investors. In closing, we would like to thank you for your continued confidence and support of the Monteagle Funds. Sincerely, MONTEAGLE FUNDS Paul B. Ordonio, JD President 1 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the year ended August 31, 2013, the Monteagle Select Value Fund (the “Fund”) had a total return of 39.26%. The S&P 500 Index (“S&P 500” or “Index”) had a total return of 18.70% for the same period. The Fund’s net asset value per share as of August 31, 2013 was $15.07 versus $10.95 on August 31, 2012. What is the Fund’s investment approach? The Fund’s investment goal is long-term capital appreciation. The Fund uses a “value investing” style by investing under normal circumstances at least 80 percent of its assets in common stock of domestic companies believed to be under-priced relative to comparable securities determined by price-to-earnings ratios, cash flows or other measures. The Fund’s adviser predominately utilizes a reversion-to-the-mean strategy on stock selection in order to achieve its results rather than trying to time market fluctuations. The adviser limits the pool of stocks to consider for purchase to only those equities in the S&P 500. In selecting stocks, the Fund’s adviser establishes valuation parameters by using relative ratios or target prices to evaluate companies on several levels. Additionally, the adviser will generally have the Fund hold between 40 and 60 equities and diversify its holdings across numerous industries, generally limiting issues in any one industry to five securities unless more securities are needed for limiting specific dollar amounts per security or to over-weight a particular sector. The Fund seeks to maintain a minimum average weighted market capitalization of $5 billion. Value stocks are broadly defined as equities which have a price-to-earnings ratio and a price-to-book ratio less than the relative market average with dividends tending to be higher than the relative market average. Also, value stocks tend to have a beta (a measure of the stocks’ price volatility relative to the overall market, i.e. the S&P 500) less than 1.0. What influenced the Fund’s performance? During the twelve months ended August 31, 2013, the Fund’s performance was affected by various economic concerns, primarily domestically. Continued budgetary concerns and fears of a rising deficit have plagued the U.S. and even led to sequestration by Congress. Additionally, the Federal Reserve’s quantitative easing and the next Fed Chairman have been hot topics over the last twelve months. These and other issues have continued to affect the markets throughout the year, adding to uncertain stabilization of the domestic environment. During the period, the equity markets reached all-time market highs that exceeded even the pre-financial crisis levels. The S&P 500 yielded attractive returns during the first five months of the year only to subsequently pull back in June. Another two month rally led the Index to new highs before again pulling back before closing August. The Dow Jones Industrial Average (the “Dow”) began the period slightly above 13,000 on August 31, 2012 then fell to almost 12,500 in November. The Dow then trended higher to reach new highs in early August before falling to about 14,800. The Dow concluded on August 31, 2013 at 14,810.31. During the last twelve months, the Federal Open Markets Committee of the Federal Reserve continued to maintain the Fed Funds rate at the range of 0% to 0.25%, where it has remained since December 2008. With an improving market, the Fund’s focus on a “value style, reversion-to-the-mean” performed very favorably. In fact, Morningstar ranked the Fund atop 2 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) its large cap value peers on a one year total return basis. The Fund compares its performance to the S&P 500 Index. The Fund is affected by its asset allocation weighting to the ten sectors of the Index. For the first quarter ended November 30, 2012, the portfolio holdings of the Fund outperformed the Index. The investments of the Fund experienced a 5.70% return versus a return for the Index of 1.27%. For the trailing 12-month period ended November 30, 2012, the portfolio holdings of the Fund underperformed the Index with the investments of the Fund experiencing a 15.62% return versus a 16.13% return for the Index. The broad sectors of the Index that improved the most on average during the first quarter were the Consumer Discretionary (5.12%), Financials (4.26%), and Materials (4.26%) sectors while the Information Technology (-3.34%), Utilities (-2.13%) and the Telecommunication Services (-1.68%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in the Consumer Discretionary, Healthcare and the Telecommunication Services sectors during this quarter; the lower performing sectors in the portfolio were Energy and Utilities. The first quarter experienced positive appreciation in the equity market, with the S&P ending just above 1,400. As of the end of the first quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Utility, Telecommunication Services and Consumer Staples sectors. The largest sector allocations were Financials (18.9%), Information Technology (15.2%), and Consumer Discretionary (12.3%). The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of GameStop Corp (+37.58%), Titanium Metals Corp (+35.78%), and First Solar, Inc. (+35.02%). The Fund’s portfolio performance was most negatively affected by BestBuy (-26.1%), Hewlett Packard (-23.05%) and Cliffs Natural Resources (-21.69%). During the first quarter, three disposals were made in order to remove securities that achieved their target price and make room for new securities with more appreciation potential. Two securities were purchased in order to reinvest the cash. Cash represented 7.8% of the assets as of November 30, 2012. For the second quarter ended February 28, 2013, the portfolio holdings of the Fund outperformed the Index. The investments of the Fund experienced a 10.70% return versus a return for the Index of 7.58%. For the trailing 12-month period ended February 28, 2013, the portfolio holdings of the Fund outperformed the Index with the investments of the Fund experiencing a 15.87% return versus a 13.46% return for the Index. The broad sectors of the Index that improved the most on average during the second quarter were the Financials (14.16%), Industrials (13.00%), and Information Technology (11.01%) sectors while the Telecommunication Services (6.89%), Materials (8.11%) and the Consumer Staples (8.57%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in the Financials, Information Technology and the Healthcare sectors during this quarter; the lower performing sectors in the portfolio were Utilities and Materials. The second quarter experienced very positive appreciation in the equity market, closing in February only approximately twelve points off all-time highs. 3 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) As of the end of the second quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Utility, Telecommunication Services and Materials sectors. The largest sector allocations are Financials (19.9%), Information Technology (18.1%), and Consumer Discretionary (15.0%). The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of MEMC Electronic Materials (+68.94%), Hewlett Packard Co. (+55.04%), and RadioShack Corporation (+47.78%). The Fund’s portfolio performance was most negatively affected by Apollo Group (-16.51%), Cliffs Natural Resources (-11.20%) and FirstEnergy Corp. (-6.93%). During the second quarter, six disposals were made in order to remove securities that achieved their target price and make room for new securities with more appreciation potential. Six securities were purchased in order to reinvest the cash. As of the February 28, 2013, cash represented 10.2% of the assets. For the third quarter ended May 31, 2013, the portfolio holdings of the Fund significantly outperformed the Index. The investments of the Fund experienced a 16.42% return versus a return for the Index of 8.22%. For the trailing 12-month period ended May 31, 2013, the portfolio holdings of the Fund outperformed the Index with the investments of the Fund experiencing a 48.58% return versus a 27.28% return for the Index. The broad sectors of the Index that improved the most on average during the quarter were the Financials (15.39%), Health Care (14.71%), and Consumer Discretionary (12.22%) sectors while the Utilities (2.05%), Telecommunication Services (4.21%) and the Energy (5.78%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in the Information Technology, Consumer Discretionary and the Healthcare sectors during this quarter; the lower performing sectors in the portfolio were Materials, Telecommunication Services and Utilities. As of the end of the third quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Utility, Telecommunication Services and Materials sectors. The largest sector allocations are Financials (20.7%), Information Technology (19.1%), and Consumer Discretionary (13.9%). The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of First Solar, Inc. (110.504%), Best Buy Co. (67.89%), and MEMC Electronic Materials (63.03%). The Fund’s portfolio performance was most negatively affected by Cliffs Natural Resources, Inc. (-29.14%), United States Steel Corp. (-15.12%) and Dell Computer (-4.27%). During the quarter, four disposals were made in order to remove securities that achieved their target price and make room for new securities with more appreciation potential. Four securities were purchased in order to reinvest the cash. As of the end of the third quarter, cash represented 12.0% of the assets. For the fourth quarter ended August 31, 2013, the portfolio holdings of the Fund significantly outperformed the Index. The investments of the Fund experienced a 2.23% return versus a return for the Index of 0.67%. For the trailing 12-month period ended August 31, 2013, the portfolio holdings of the Fund outperformed the Index with the investments of the Fund experiencing a 39.26% return versus an 18.70% return for the Index. 4 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) The broad sectors of the Index that improved the most on average during the fourth quarter were the Consumer Discretionary (3.46%), Industrials (2.24%), and Health Care (2.19%) sectors while the Telecommunication Services (-3.89%), Consumer Staples (-3.26%) and the Financials (-1.36%) sectors were the lowest performing within the Index. The portfolio performance was led by its holdings in the Healthcare, Industrials and Consumer Discretionary sectors during this quarter; the lower performing sectors in the portfolio were Information Technology, Telecommunication Services and Utilities. This year has marked a return to the pre-financial crisis levels, with the Index reaching an all-time record high in the quarter. As of the end of the fourth quarter, the portfolio holdings continued to be diversified across many sectors of the Index with less exposure to the Telecommunication Services, Utility and Consumer Staples sectors. The largest sector allocations are Financials (20.2%), Information Technology (17.6%), and Consumer Discretionary (14.3%). The Fund’s positive portfolio performance was primarily attributed to its top performing stock picks of GameStop Corp. (51.42%), R.R. Donnelley & Sons Co. (25.70%), and The Washington Post Co. (20.71%). The Fund’s portfolio performance was most negatively affected by First Solar, Inc. (-32.49%), RadioShack Corp. (-11.62%) and Intel Corp. (-9.47%). During the fourth quarter, four disposals were made in order to remove securities that achieved their target price and make room for new securities with more appreciation potential. Five new securities were purchased and one security was averaged into in order to reinvest the cash. The cash balance continues to remain slightly elevated in order to allow cash to average into the equity market and/or find additional securities with positive appreciation potential. Cash represented 7.0% of the assets as of August 31, 2013. For the year ended August 31, 2013, the Fund significantly outperformed the Index. The investments of the Fund experienced a 39.26% return versus an 18.70% return for the Index. The broad sectors of the Fund that contributed the most on average to the performance were the Health Care (+67.11%), Consumer Discretionary (+46.00%), and Financials (+42.56%) sectors while the Telecommunications Services (-7.67%), Materials (-6.40%) and the Utilities (-4.11%) sectors were the lowest performing on average within the Fund. What is the Fund’s strategy? The Fund will continue to concentrate on equities contained in the S&P 500 which generally consists of large name brand corporations with good fundamentals and broad product diversification. The Fund will continue to be disciplined in the use of its predominate strategy of reversion-to-the-mean by applying its “value investing” approach valuation model; thereby, allowing the market’s volatility to identify those securities that become under-valued and are poised to be the next performers in the market. Sector allocation in the Fund’s portfolio will primarily be determined by which companies are available for purchase pursuant to the Fund’s strategy. It is anticipated that the Fund may hold higher levels of cash during extended periods of market uncertainty and will selectively invest the cash into equities identified by the primary investment strategy as opportunities present themselves or for dollar-cost-averaging into currently held positions. This strategy is executed with a long-term outlook and will have periods of under-performance and out-performance versus its Index. Therefore, the Fund’s daily performance can and will vary dependent upon current market conditions. 5 MONTEAGLE SELECT VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. Management’s Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 6 MONTEAGLE SELECT VALUE FUND PERFORMANCE — August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Select Value Fund and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2013) One Year Five Years Ten Years Monteagle Select Value Fund 39.26% 6.16% 6.34% S&P 500 Index 18.70% 7.31% 7.11% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Select Value Fund versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Select Value Fund, which will not invest in certain securities comprising this index. 7 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? The Monteagle Fixed Income Fund (the “Fund”) had a challenging year in terms of performance. For the year ended August 31, 2013, the Fund had a total return of (3.41)%. For the three, and six month periods ended August 31, 2013, the Fund had total returns of (2.29)% and (3.32)% respectively. The returns were primarily driven by market conditions over the last half of the year. The Fund’s benchmark index, the Barclays Capital Intermediate Government/Credit Bond Index (“Barclays Index”) had relative returns of (1.06)%, (1.39)%, and (1.75)% for the twelve, three, and six month periods ended August 31, 2013, respectively. What Influenced Fund Performance? This past fiscal year was a challenging one for most bond funds, as interest rates increased to reflect expected changes in the Federal Reserve Bank’s (U.S. Central Bank – “the Fed”) monetary policy, as well as marginal improvement in economic conditions. Increasing interest rates did have a negative impact on Fund performance. The chart below illustrates how interest rates on U.S. Treasury securities have increased over the fiscal year. The chart shows the progression of rates on a quarterly basis throughout the year. U.S. Treasury Note August Rates November Rates February Rates May Rates August Rates 2 Year 3 Year 5 Year 7 Year 10 Year 30 Year The movement in interest rates is usually an indication of the market’s expectation for growth, and with growth, we can also expect a certain amount of inflation. Additionally, since the financial crisis of 2008 and the end of the recession in June of 2009, the Fed has pursued a very easy monetary policy. Actually, the Federal Reserve has been in an easing monetary policy position since August, 2007 when it first lowered the Fed funds rate from 5.25% to 4.75%. So, it stands to reason that interest rates over the past year are responding to any one or more of the variables listed above. The economic growth rate as measured by the Real Gross Domestic Product (GDP) over the last year has actually declined. The 3rd quarter 2012 annualized rate of growth was 3.1%, and was followed by weaker estimates of growth. For the 4th quarter of 2012 it was 0.4%, 1st quarter of 2013, 1.8%, and the latest estimate of 2nd quarter 2013 growth, 2.5%. The average annual growth rate over the last four quarters has been approximately 2%. These lagging indicators may explain why interest rates were less volatile in the first six months of the year. While the last couple of quarterly estimates have improved, market interest rates would reflect expectations of future 8 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) growth. So, rates may be rising in anticipation of higher growth rates that have yet to materialize. The latest Economic projections released by the Federal Reserve Board members and Federal Reserve Bank Presidents show modest growth rates for the balance of 2013 of between 2.0% and 2.3 % and between 2.9% and 3.1% in 2014, improving to between 3.0% and 3.5% in 2015. Higher expectations for growth did have a negative impact on the Fund’s performance. Along with economic growth, the market has paid close attention to the health of the labor market. Improvement in labor statistics has positive implications for economic growth and direct implications for Federal Reserve monetary policy. During the course of this past fiscal year, the economy created approximately 180,000 jobs per month. The unemployment rate has declined from 8.1% to 7.3% and the under-employment rate1 from 14.7% to 13.7%. However, while improvements in some statistics have provided some impetus for economic growth, there are other measurements that are not necessarily as strong and give an uncertain picture of future economic growth expectations. Average Weekly hours worked remained steady at 34.5. This does not support the case for an expanding economy. Average hourly earnings have only increased 1.9% since last year. This also does not suggest strong growth for consumer consumption. In an economy that is driven by 70% consumer spending, earnings and disposable income are very important for growth. Lastly, the number of people that are no longer in the labor force (but who could participate) has grown significantly. Over the year, this number has grown to 90.5 million, an increase of approximately 1.6 million. So, much of the decrease in the unemployment rates is due to fewer participants. While the employment picture has improved it has negatively affected the Fund’s performance. It is uncertain whether this growth is sustainable or can continue to improve. Inflation measurements over the last year have been below the Fed’s implicit long-range target for price stability of 2%. For the 12 month period ending August 31, 2013 the CPI increased by 1.5%, while the CPI less food and energy increased 1.8%. Annualized CPI measurement for the last quarter of fiscal 2013 was 3.2% and the CPI less food and energy was 2.0%. While the trend for inflation has increased over the last quarter, much of the increase to CPI is from volatile increases in energy prices which are seasonal and also affected by geopolitical events surrounding the Middle East. The core inflation is relatively stable at 2.0%. Inflation expectations as measured by the difference in yields between U.S. Treasury Notes and U.S. Inflation Protected Treasury Securities (TIPS) are also in line with the 2% long-range Fed target. For the 5-year Notes the difference is 1.85% and for 10-year Notes, the difference is 2.19%. We don’t believe that inflation had a material impact on Fund’s performance over the year. There is little doubt in our mind that the biggest contributing factor for rising interest rates was due to the market’s anticipation of a change in Fed monetary policy. The beginning of the fiscal year brought about even further changes to the asset purchase program known as “Quantitative Easing” (QE). The latest program is the third attempt by the Fed to stimulate economic growth and consequently create demand for labor thereby reducing the unemployment rate. The Federal Open Market Committee (FOMC) announced QE3 on September 13, 2012. Under this program 1 (Total unemployed, plus all persons marginally attached to the labor force, plus total employed part time for economic reasons, as a percent of the civilian labor force plus all persons marginally attached to the labor force) 9 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) the Federal Reserve would purchase an additional $40 billion of Agency (Fannie-Mae and Freddie Mac) Mortgage-backed securities per month until there was substantial improvement in the labor market. QE3 was further modified and expanded on December 12, 2012 by continuing the purchase of $45 billion of longer dated Treasury Notes. Unlike “Operation Twist”, this expanded program did not contemplate selling an equal amount of shorter term assets. The significant change from previous programs is that there was no explicit end date. This program was “open-ended” and would continue until the labor market demonstrated improvement. Furthermore, the FOMC established “trigger points” for future monetary policy actions. For the first time, the committee established explicit targets for the unemployment rate and an upper limit to acceptable inflation goals to help determine how long to keep the Fed Funds rate at 0.00% to 0.25%. In December’s post-meeting statement, the FOMC established a 6.5% unemployment rate and an inflation outlook not to exceed 2.5% as “triggers” of when the committee would be discussing the possibility of increasing the Fed funds rate and moving away from the “zero interest rate policy” that had been in effect since December of 2008. With the market intent on measuring the pace of labor improvements along with inflation expectations, the market was somewhat surprised in May 2013 when Federal Reserve Chairman, Ben Bernanke, made some unexpected statements during his congressional testimony. In his testimony, the Chairman emphasized the need to not end the $85 billion/month asset purchase program too soon as it would have a negative impact on the economic recovery. However, he later admitted that if the trends were to continue at the expected pace, he could see a cut back in the bond buying program over the next few meetings. This was interpreted by the markets that the asset purchase program could be cut back much sooner than expected. Interest rates have been adjusting higher ever since as we illustrated above and the Fund’s performance, along with the performance of most bond funds, has been negatively impacted as a result. Our responses to these events have primarily been a disciplined approach to a high quality portfolio profile. We remain committed to the Fund’s strategy of holding a well diversified portfolio of high quality bonds. We believe that the markets have rewarded our patience and prudence. However, we have made some changes over the last year. The principal variables affecting bond portfolio performance are overall duration and maturity structure of the portfolio, as well as, Market Sector allocation and credit quality. The first two charts below illustrate the Market sector composition of the Fund’s Portfolio at the beginning and end of this past fiscal year. 10 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Comparative Market Sector Weights Monteagle Fixed Income Fund August 31, 2012 August 31, 2013 • During the course of the year we significantly increased the Fund’s market allocation to corporate bonds while decreasing the allocation to Government Agency securities. The Fund’s decision to increase the allocation to corporate bonds relative to government bonds in general contributed positively to relative performance as the corporate sector outperformed the Barclays Index and government bonds over the last year. Index Return for Period U.S. Treasury: Intermediate -1.62% U.S. Agency Intermediate -0.97% Intermediate Corporate 0.19% Invest. Grade: Industrial — Intermediate -1.13% Invest. Grade: Financial Institutions — Intermediate 2.17% Fixed Rate Mortgage Backed Securities -2.43% • Duration slightly increased over last year. As of August 31, 2013 the Fund’s portfolio duration was 4.6 years compared to 4.3 years at 2012 fiscal year end. Maturity also increased slightly from 4.8 at 2012 year end to 5.1 years at 2013 fiscal year end. When compared to the duration and weighted average maturity of 3.9 and 4.2, of the Barclay’s Index, the Fund’s portfolio is longer in both measures. This negatively impacted Fund performance in the 2nd half of the year as longer term rates increased over that period of time. The portfolio’s securities mature in less than 10 years with the highest percentage maturing in the 3 to 7 year range. 23.2% of the Fund’s assets mature in less than 3 years, 41.8% in 3 to 7 years, and 35.0% in 7 to 10 years. 11 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Comparative Credit Quality Monteagle Fixed Income Fund Moody’s Ratings August 31, 2012 Moody’s Ratings August 31, 2013 • The preceding charts represent the credit quality distribution of the Fund’s securities holdings (not including cash or money market securities) at the beginning and end of this past fiscal year. For consistency of the relative analysis, in our distribution comparison above, we have only included the ratings provided by Moody’s (and not S&P, which rates U.S. Government obligations AA+). The Barclays Index still maintains ratings of AAA on U.S. Government obligations. • The overall credit quality of the portfolio marginally decreased over the course of the year. Our overweighting of corporate bonds and underweighting of Government bonds has lowered quality slightly, but credit quality remains excellent with overall ratings of AA-/A+ or Aa3/A1. • We would also note that at the end of this fiscal year, the Fund’s portfolio contained investment grade securities rated below A3/A-. While we are restricted from investing in securities rated below A3/A- at time of purchase, we do have the discretion of holding securities rated Baa/BBB should the rating be the result of a downgrade. It is our opinion that the securities in question do not materially affect the overall credit quality of the Fund’s portfolio and do not represent significant credit risk to portfolio value. The following table specifically identifies the securities in question. 12 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) MOODY RTG S&P RTG % of Portfolio Value Amgen, Inc., 4.50%, due 03/15/2020 Baa1 A 0.68% Amgen, Inc., 4.85%, due 11/18/14 Baa1 A 0.70% Hewlett-Packard Co., 6.125%, due 03/01/2014 Baa1 BBB+ 0.93% Morgan Stanley & Co., 3.45% due 11/02/2015 Baa1 A- 1.32% Pitney Bowes, Inc., 5.75%, due 09/15/17 Baa2 BBB 0.70% Total 4.32% • The following table provides a summary illustration of how investment grade bonds of varying credit quality have performed over the past year. These are returns of bonds in the Barclays Index. The relative performance of credit is indicative of the risk/reward nature of these bonds. We can see that for the full year lesser quality bonds had a performance advantage over higher quality. However, during the last half of the fiscal year, higher quality bonds had the better returns. As such, the performance of the Fund did not benefit from the higher returns associated with Baa rated bonds, but the higher quality of the Fund’s bonds did provide an advantage in the latter part of the year. 1 yr. Total Return 6 month Total Return 3 month Total Return Aaa -1.53% -1.57% -1.12% Aa -1.12% -1.79% -1.35% A 0.10% -2.07% -1.72% Baa 0.49% -2.31% -2.37% Total -1.06% -1.75% -1.39% • For the year, trading was primarily driven by the replacement of maturing bonds with the purchase of corporate bonds and to a lesser extent, Government Agency bonds. The Fund purchased limited U.S. Treasury securities and there were no additional purchases of Mortgage-backed securities. 13 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) What is the Fund’s Strategy? The Fund will continue to invest in high quality intermediate term fixed income securities generally between 3 and 8 years in maturity. The Fund will continue to monitor economic conditions through the use of a proprietary model in an attempt to anticipate interest rate changes and lengthen or shorten the duration of the Fund’s portfolio of securities to maximize total return with minimal risk. The Fund will also actively manage portfolio holdings across market sectors in order to maximize total return within the scope of permitted investments defined by the Fund’s prospectus. While we have taken prudent steps to diversify the Fund’s assets by limiting exposure to the credit and interest rate risk associated with any one specific issuer, market sector, or maturity range, those risks cannot be completely eliminated without affecting long-term Fund performance. We remain vigilant and will act in your best interest to preserve the Fund’s asset values. Fund performance shown represents the performance of the Fund’s Class I shares. For completeperformance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment resultsand principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fundcarefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent toyou free of charge. Please read the prospectus carefully before you invest. The Fund is distributedby Matrix Capital Group, Inc. Management’s Discussion of Fund Performance seeks to describe some of the Sub-Adviser’scurrent opinions and views of the financial markets. Although the Sub-Adviser believes it hasa reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 14 MONTEAGLE FIXED INCOME FUND PERFORMANCE — August 31, 2013 (Unaudited) Comparision of the Change in Value of a $10,000 Investment in Monteagle Fixed Income Fund and the Barclays Capital Intermediate U.S. Government/Credit Index Average Annual Total Return (for the periods ended August 31, 2013) One Year Five Years Ten Years Monteagle Fixed Income Fund (3.41)% 3.32% 3.22% Barclays Capital Intermediate U.S. Government/Credit Index (1.06)% 4.35% 4.27% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Fixed Income Fund versus the Barclays Capital Intermediate U.S. Government/Credit Index (formerly Lehman Brothers U.S. Intermediate Government/Credit Index). The Barclays Capital Intermediate U.S. Government/Credit Index measures the performance of dollar denominated U.S. Treasuries, government-related (i.e. U.S. and foreign agencies, sovereign, supranational and local authority debt), and investment grade credit structures that have a remaining maturity of greater than or equal to one year and less than ten years. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the Barclays Capital Intermediate U.S. Government/Credit Bond Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Fixed Income Fund, which will not invest in certain securities comprising this index. 15 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? The Monteagle Informed Investor Growth Fund (Fund) returned a positive 9.0% for the fiscal year ended August 31, 2013. The S&P 500 Index (S&P), the Fund’s benchmark, rose 18.7% for the same period. For the calendar year-to-date ended August 31, 2013, the Fund appreciated 14.1% versus a 16.1% return for the S&P 500. What is the Fund’s Investment Approach? The Fund invests primarily in medium capitalization stocks of well-managed, financially sound companies, offering under-valued earnings and cash flow growth opportunities. These are companies, in which, management or large outside investors are significant common stock owners or buyers, or where the company itself is repurchasing its own shares on the open market. This investment discipline is now recognized as The Informed Investor Growth Strategy. Quite simply, these companies qualify for research analysis only if they meet at least one of these four first-screen tests: 1. The company’s officers and directors are buying its common stock on the open market. 2. A major outside investor (minimum 5% shares outstanding owned) has filed a Form 13-D purchase disclosure on the company’s stock. 3. The company has announced its intent to repurchase its common stock on the open market. 4. A significant percentage of the company’s stock is owned by family/management. The buy disciplines are matched by a series of five sell disciplines. They are: 1. Begin selling if a stock drops a minimum of 8% from an average cost basis. 2. Begin selling when a holding-high loss-limit is triggered (stock falls a minimum of 14% from its portfolio holding-high price). 3. Begin selling on preliminary indications of a stock breakdown in a company’s financials. 4. Begin selling when informed investors’ stock transaction signals turn bearish. 5. Sell partial positions of a portfolio stock after sharp price run-ups. What Influenced the Fund’s Performance? The three key factors that had the most pronounced impact on Fund performance during the past fiscal year were: 1. A heavily weighted portfolio cash position for the Fund’s first fiscal quarter (September–November 2012) - - 55.5% - - and for the opening weeks of the Fund’s second fiscal quarter (December, 2012- February, 2013). This was not a result of a market related management decision but occurred because of a relentless series of portfolio stop-loss orders triggered by sharp market sell-offs that occurred primarily during the fourth 16 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) quarter of the Fund’s previous fiscal year. The cash-heavy Fund portfolio predictably lagged the market during the sharp run-up which occurred at the end of 2012 and throughout much of the fiscal year 2013. 2. The management decision to hedge the portfolio against further market volatility compounded the portfolio’s under-performance, coming as this decision did at a time of market resurgence beginning at the end of the first fiscal quarter. 3. An over-all market “environment” that clearly favored “yield” and “defensive” stocks for virtually the entire first three fiscal quarters of the Fund’s year, whereas the Fund’s Informed Investor Growth Strategy portfolio was weighted in stocks with above-average growth potential. At the August 31, 2013 fiscal year end, the Fund was virtually fully invested, holding a modest 9.9% in cash. The ETFs now in the Fund are non-leveraged long instruments, and account for 16% of portfolio assets. Favorably for the Fund’s strategy results, market sentiment turned more growth-orientated in the fiscal fourth quarter, producing a gain of 5.0%, versus a return of 0.7% for the S&P 500. This performance advantage was highlighted by stellar growth stock returns of holdings Fleetcor (+76%), Green Mountain Coffee (+60%) Regeneron (+39%) among several others. The Fund’s fiscal year ended with several economic bright spots: re-bounding housing and auto sectors, stable energy prices, an improving employment picture, low interest rates and non-threating inflation. The Fund profited from its three dominating sector allocations: Information Technology, Consumer Discretionary and Financials. At year-end these sectors accounted for approximately 64% of the Fund’s equity portfolio weightings. Major new securities bought and their performances during the quarter in the first fiscal quarter were Lumber Liquidators (LL) +15.0% and EBay (EBAY) +11.2%. In the second quarter, major equity positions added to the Fund along with their performance during the quarter included Fleetcor (FLT) +33.2%, Comcast (CMCSA) +12.6% and Green Mountain Coffee Roasters (GMCR) +12.6%. Of these three Fleetcor and Green Mountain Roasters still remained in the portfolio as of August 31, 2013. Comcast was sold in response to stop-loss sell triggers. In the third quarter, the following had the best performance: Regeneron Pharmaceutical (REGN) +44.8%, Green Mountain (GMCR) +42.1%, Ryland Group (RYL) +26.7% and Fleetcor (FLT) +24.7%. Regeneron and Ryland have since been sold. Beginning in the fourth quarter, positions purchased and/or added to were Jazz Pharmaceuticals (JAZZ) +23.6%, Michael Kors (KORS) +19.5%, Fleetcor (FLT) +18.4% and Electronic Arts (EA) +15.8%. All of these securities remained in the portfolio at August 31, 2013. 17 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) On a full fiscal-year time basis, the portfolio performance was positively impacted most by these three largest-weighted sectors: Financials, Information Technology and Consumer Discretionary. It was negatively impacted, on a relative performance basis, by the three largest-weighted lagging sectors: Healthcare, Energy and Utilities. Measured on a total return basis, for the full fiscal year, the top-ten portfolio equity holdings contributing most to the Fund’s performance were: FLT (Fleetcor), EBAY (EBay), CMCSA (Comcast), GMCR (Green Mountain), RYL (Ryland), REGN (Regeneron), TMO (Thermo Fisher), JAZZ (Jazz Pharmaceuticals), EA (Electronic Arts) and KORS (Michael Kors). The ten portfolio equity holdings contributing the least to the Fund’s performance for the full fiscal-year were: WNR (Western Refining), ALGN (Align Technology), QCOR (Questcor), PHM (Pulte), VLO (Valero), AMGN (Amgen), ALXN (Alexion), MLNX (Mellanox) SODA (Soda Stream) and HFC (Holly Frontier). Five of the top-performing portfolio stocks, Electronic Arts, Fleetcor, Green Mountain Coffee, Jazz Pharmaceuticals and Michael Kors, continued to be held at fiscal year-end. None of the top-ten poorest performing stocks were held at fiscal-year end. What is the Fund’s Current Strategy? At fiscal year-end, the Monteagle Informed Investors Growth Fund was 90.1% invested and the remaining 9.9% was in cash. Management believes that the Fund’s portfolio seemed, at that time, best situated relative to the then-current market outlook. Also, significant sector weightings in the Fund that differed from the sector weightings of the S&P 500 were as follows: First Quarter: Sector Fund S&P 500 Financials 14.4% 14.9% Consumer Discretionary 18.2% 11.4% Information Technology 7.7% 10.1% Second Quarter: Sector Fund S&P 500 Information Technology 17.6% 15.8% Consumer Discretionary 11.8% 11.4% Industrials 22.6% 18.2% Third Quarter: Sector Fund S&P 500 Information Technology 14.8% 18.1% Consumer Discretionary 11.49% 12.6% Healthcare 22.6% 16.7% Fourth Quarter: Sector Fund S&P 500 Financials 18.1% 16.3% Information Technology 22.4% 18.0% Consumer Discretionary 23.4% 12.20% 18 MONTEAGLE INFORMED INVESTOR GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. Management’s Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 19 MONTEAGLE INFORMED INVESTOR GROWTH FUND PERFORMANCE — August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Informed Investor Growth Fund and the S&P 500 Index Average Annual Total Return (for the periods ended August 31, 2013) One Year Five Years Since Inception(a) Monteagle Informed Investor Growth Fund 9.03% 15.06% 11.24% S&P 500 Index 18.70% 7.31% 5.63% (a) Represents the period from the commencement of operations (April 3, 2008) through August 31, 2013. The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Informed Investor Growth Fund versus the S&P 500 Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the index; so too with the Monteagle Informed Investor Growth Fund, which will not invest in certain securities comprising this index. 20 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the twelve months ended August 31, 2013, the Monteagle Quality Growth Fund (the “Fund”) reported a total return of 7.62%. The S&P 500 Index (“S&P 500”) and the Russell 1000 Growth Index (“Russell 1000”), the Fund’s two benchmarks, had total returns of 18.70% and 16.43%, respectively, for the same period. The Fund’s net asset value per share as of August 31, 2013 was $10.65 versus $9.95 as of August 31, 2012. What is the Fund’s investment approach? The Fund utilizes a growth style, investing in primarily domestic companies believed by the investment manager to be of high quality and to have above-average sustainable and/or accelerating growth with an ability to exceed earnings expectations over time. The underlying belief is that high quality companies outperform over time with less risk. Various quality rankings and other metrics which demonstrate quality, including earnings consistency, are evaluated carefully before a stock is added to the portfolio. The Fund employs a proprietary screening process and bottom-up work to construct portfolios. However, portfolio constraints are established to ensure sufficient diversification by sector as well as by market capitalization. The underlying belief is that diversification provides for greater control of risk in the portfolio, while allowing freedom in individual stock selection. The screening process is designed to identify stocks with rising expectations, as the Fund looks to invest in securities whose growth potential is, in the manager’s eyes, generally underestimated by the market. Holdings generally have a market capitalization of at least $2 billion, with about 65% to 75% of the portfolio in stocks of over $15 billion. Compared to the S & P 500, the portfolio will typically have a lower dividend yield, a higher price/earnings ratio and a higher expected earnings growth rate. What influenced the Fund’s performance? For the fiscal year ended August 31, 2013, equity investors were rewarded with strong mid-teens returns from the broad domestic equity market. Since bottoming back in early 2009, advances in the U.S. stock market have been driven by Federal Reserve actions aimed at increasing liquidity, driving down interest rates, and triggering investor rotation into “riskier” asset categories. The just-completed fiscal year was no exception, as central bank activity dominated the financial headlines not just domestically, but across the globe as central banks in nearly every developed country joined our own Federal Reserve in a policy of extreme monetary accommodation. On the economic front, the recovery remained sluggish though employment and housing measures did show improvement over the past twelve months. As a result of a still-challenged global economy, corporate earnings growth came in below the expectations established at the outset of the fiscal year. The majority of the equity market’s return was instead driven by expansion in price-to-earnings (P/E) multiples as investors were willing to pay higher prices for stocks given the subpar return prospects from bonds and other “less risky” asset classes in an extremely low interest rate environment. In this environment, individual company fundamentals continued to take a backseat as a driver of stock returns. Lower quality securities continued to exhibit market leadership relative to high quality as investors embraced higher risk exposures and short-sellers were forced to cover bets against many heavily-shorted “riskier” stocks. 21 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) Given the Fund’s focus on high quality portfolio holdings, this recent environment proved challenging and while the Fund delivered a respectable absolute return for the twelve month period, we were disappointed that the strong fundamentals and attractive valuations of portfolio holdings were not more fully rewarded. Underperformance compared to the benchmark over the past year was not a function of any major “blow ups” in the portfolio. Detraction instead came from the lesser portfolio exposure to higher beta, lower quality stocks that dominated benchmark performance. On a dollar-weighted basis, low quality stocks within the Russell 1000 (stocks rated B or below based on S&P Earning and Dividend Quality Rankings) delivered returns for the twelve months more than double that of high quality stocks (rated B+ or above based on S&P Earning and Dividend Quality Rankings). Fundamentally, portfolio holdings continued to exhibit greater success at meeting or exceeding consensus earnings expectations relative to both the style benchmark and the broad market. Positive earnings surprise has historically been a very favorable factor in driving relative stock performance. However, the artificial monetary liquidity supplied by the Federal Reserve has been the primary factor in what has been very much a “risk-on” environment over the past several quarters. We remain confident that positive earnings surprise and positive estimate revision trends will become more of a differentiating factor in stock performance as the Fed eventually scales back the level of accommodation and this current abnormal market environment normalizes. Likewise, we remain confident in the prospects for high quality stocks at this point in the market cycle. Because of greater consistency in earnings delivery, strong balance sheets, and diversified business operations, large cap high quality growth companies tend to act particularly well on a relative basis in periods of slowing profit growth as a market cycle matures. Based on historical valuations, large cap high quality stocks remain substantially undervalued relative to smaller cap and lower quality stocks and we would expect to see this valuation discrepancy close. During the first six months of the fiscal year just ended, the market advanced in a steady fashion with particular strength in the latter half of the period. The catalysts for the market’s continued march higher were the announcement of a new open-ended round of asset purchases by the U.S. Federal Reserve as well as favorable resolution of “fiscal cliff” issues related to domestic income tax rates and government debt ceiling levels. While corporate earnings estimates trended lower and the economy remained sluggish, “Don’t fight the Fed” was the message of the market. As a result, “risky” high-beta low-quality stocks continued to lead relative to “safer” high quality stocks. Seven of the ten economic sectors delivered double-digit returns. Industrials (up 15.7%), Health Care (up 14.0%) and Energy (up 13.3%) were the top performing sectors in the Russell 1000. Information Technology (down 5.0%) was the worst performing sector and the only sector to deliver a negative return for the period. Apple (down 33%) was the standout laggard and weighed heavily on the sector’s performance given its large weighting in the index. However, the stock was not alone with many technology stocks declining for the period as the global demand for new software, computers, and networking equipment has been slow to recover. For the period, the Fund delivered a positive absolute return that came in below the benchmarks on a relative basis. Sector allocation was a slight negative due to a portfolio overweight in the Information Technology sector and an underweight in Health Care. Overall, stock selection was broadly a negative factor as the Fund’s preference for high quality stocks was a headwind across 22 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) sectors in a period of significant outperformance by “riskier” low quality stocks. Stock selection was notably favorable within the Industrials sector of the portfolio while notably negative within the Consumer Discretionary, Energy, and Materials sectors. During this period, stocks that contributed most positively to relative returns were Celgene (biotech focused on cancer therapies, up 43%), Roper Industries (industrial supplier of tracking and measurement products, up 22%), and Ametek (industrial producer of electrical products, up 22%). Significant detractors from relative performance included National Oilwell Varco (provider of oilfield drilling equipment and services, down 13%), Express Scripts (health care provider of pharmacy benefit management services, down 9%), and Nordstrom (retail department stores, down 6%). For the six month period ended August 31, 2013, both the S&P 500 and Russell 1000 indices once again experienced high single digit returns. One distinction in this period relative to the first half was that returns were a bit more front-end loaded, with the months of March, April, and May particularly strong. Mid-summer, the Federal Reserve began floating the idea of “tapering” asset purchases (reducing the dollar amount of bonds the Fed buys in the open market each month) as the economy showed signs of improvement. While the reaction was much stronger in the credit markets where bonds sold off and the yield on the ten-year U.S. Treasury bond increased by nearly one percentage-point, stocks experienced only a mild decline in the month of August to close out a very strong fiscal year and “riskier” low quality stocks continued to outpace higher quality peers. Sector returns followed no single theme as defensive and cyclical sectors were represented among both the winners and the losers. Health Care (up 16.2%), Consumer Discretionary (up 15.4%), and Energy (up 10.6%) were the best performing sectors in the Russell 1000. Telecommunications (up 4.0%), Financials (up 4.1%), and Consumer Staples (up 4.4%) were the laggard sectors. For the six month period ended August 31, 2013, the Fund’s portfolio again delivered a solid absolute return that nevertheless lagged compared to the Russell 1000 and S&P 500 benchmarks. Relative performance from portfolio stock holdings in the Financials and Consumer Staples sectors of the portfolio was notably positive. Elsewhere, the continued broad headwind presented by low quality leadership within the benchmark Russell 1000 resulted in an overall negative contribution from stock selection, particularly in the Information Technology, Consumer Discretionary, and Materials sectors. Sector allocation was a negative factor. While our constructive outlook on the market was reflected in an overweight position in economically-sensitive sectors most notably Financials, market leadership in this period’s continued advance favored Health Care and Consumer Discretionary stocks, two specific sectors underweighted in the portfolio. During this period, stocks that contributed most positively to returns were Celgene (biotech, up 36%), Polaris Industries (off-road recreational vehicles, up 26%), and Wells Fargo (consumer banking, up 19%). Significant negative contributors included D.R. Horton (homebuilder, down 20%), American Tower (cellular communication towers, down 10%), and C F Industries (producer of nitrogen-based fertilizers, down 5%). 23 MONTEAGLE QUALITY GROWTH FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) What is the Fund’s Strategy? The Fund will continue to focus on maintaining a diversified portfolio of high quality companies delivering sustainable above-market earnings growth as well as companies poised to experience meaningful acceleration in earnings growth relative to expectations. The Fund’s adviser believes the companies that can exceed expectations in the form of positive earnings surprises will be well rewarded over coming quarters. Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. Management’s Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 24 MONTEAGLE QUALITY GROWTH FUND PERFORMANCE — August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Quality Growth Fund, the S&P 500 Index and the Russell 1000 Growth Index Average Annual Total Return (for the periods ended August 31, 2013) One Year Five Years Ten Years Monteagle Quality Growth Fund 7.62% 4.90% 4.48% S&P 500 Index 18.70% 7.31% 7.11% Russell 1000 Growth Index 16.43% 8.39% 7.23% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Quality Growth Fund versus the S&P 500 Index and the Russell 1000 Growth Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 1000 Growth Index measures the performance of the large-cap growth segment of the U.S. equity universe. It includes those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 1000 Growth Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Quality Growth Fund, which will not invest in certain securities comprising these indices. 25 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund Perform? For the year ended August 31, 2013, the Fund reported a total return of 18.32%. The S&P 500 Index (“S&P 500”) had a total return of 18.70% for the same time period. The Fund’s net asset value per share as of August 31, 2013 was $15.17 versus $13.31 at August 31, 2012. What is the Fund’s investment approach? The Fund’s investment goal is to achieve long-term growth of capital. We attempt to maximize returns through investing in what we believe to be undervalued companies. The Fund usually determines value based on price-to-earnings ratios, but also reviews historical price to book value ratios, dividend yield and balance sheet quality in determining whether prospective investments are truly undervalued. The adviser will generally hold 35 to 45 equities. The Fund generally invests in companies with a market capitalization of $1 billion or more. The current average market capitalization in the Fund exceeds $40 billion. The current price earnings ratio is 13.2 times 2014 earnings and currently yields 2.4 percent. The S&P 500 currently trades at 14.6 times 2014 earnings and yields 2.0 percent. The Fund’s manager also makes industry determinations based upon interest rate cycles. Historical relationships between short-term and long-term U.S. Treasury securities impact industry weightings as easier money promotes growth in inflation while tight money favors disinflation. The Fund also makes investments for the long-term; holding the positions for three to five years unless extraordinary events occur, such as mergers, acquisitions or deterioration of the industry or company. What influenced the Fund’s performance? During the year ended August 31, 2013, the Fund achieved its performance as a result of renewed economic activity and the overall strength in the U.S. equity markets, and more recently European markets. The stabilization of the financial markets contributed greatly to the positive improvement in the Fund. Interest rates began to rise since May 2013, which is a new market wrinkle that rattled the market during the summer quarter. In theory, economic growth must accelerate producing a targeted inflation rate of 2.5% before the Federal Reserve (“Fed”) will “taper” its bond buying. The Fed, through its Quantitative Easing III program (“QE III”), has stated it will buy $85 billion per month until unemployment reaches 6.5% and inflation rate rises above 2.5%. During the first quarter ending November 30, 2012, the Monteagle Value Fund underperformed the S&P 500 returning -0.39% versus 1.27% for the S&P 500. Economically sensitive issues, including energy, commodities, and industrials, remained stagnant during the quarter. The Fed’s QE III began during this period with the Fed purchasing $85 billion in Treasury and mortgage bonds per month in hopes of stimulating the economy. Federal Reserve policy continued to maintain low short-term interest rates and accommodation at the Discount window allowing banks and investment banks the ability to borrow. During the quarter, the Fund made no changes to its holdings. 26 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) During the second quarter ending February 28, 2013 the Fund slightly outperformed the S&P 500. During the quarter ended February 28, 2013 the Fund returned 8.37% versus 7.58% for the S&P 500. Federal Reserve policy continued to maintain low short-term interest rates and money was growing at an 8% rate during the quarter. The Fed continued purchasing $85 billion in bonds in the open market during this period. The Fund continued to favor economically sensitive issues and believes that the economic recovery will bid commodity prices higher. The Fund favored industrials, energy and materials industries. During the quarter, the Fund made no changes to its holdings. During the third quarter ended May 31, 2013, the Fund experienced underperformance versus the S&P 500. During the quarter ended May 31, 2013, the Fund returned 6.7% versus 8.22% for the S&P 500. Recent Federal Reserve policy continued to keep its foot on the accelerator with continued QE III bond purchases. During May, interest rates actually bottomed and started rising. The Great Rotation from bonds to stocks finally started as outflows in bonds and inflows to stocks occurred. The Fund continued to favor economically sensitive issues. Worldwide economic weakness has resulted in market declines in most major commodities except oil during the quarter. The Fund believes that the world economy remains poised for a recovery and that economically sensitivity issues remain the sweet spot for its holdings. During the quarter, the Fund made no changes to its holdings. During the fourth quarter ended August 31, 2013, the Fund had a modest outperformance versus the S&P 500. During the quarter ended August 31, 2013, the Fund returned 2.73% versus 0.67% for the S&P 500. During the quarter, the Federal Reserve maintained its bond buying in the Open Market. However, the possibility that the Fed would “taper” its bond buying after its September meeting entered the market and caused market weakness. The reality that the President is going to appoint a new Fed Chairman has also contributed to market weakness since July. We believe the Fed will continue to purchase $85 billion a month until its employment and inflation goals have been reached. During the quarter the Fund sold SAI Corp, Sanmina/SCI, Wendys Co., Sears Holdings, Kronos Worldwide, Spreadtrum Communications, Amkor Technology, Frontier Communications, Sears Canada, and half its position in Worthington Industries. Additionally, the fund made new investments in American Railcar Industries, Holly Frontier Corp., Huntsman Corp., Wolseley PLC, Schneider Electric SA, MacQuarie Bank LTD ADR, and FIH Mobile LTD ADR. What is the Fund’s current strategy? The Fund continues to focus on consistency in earnings in its holdings. The Fund remains committed to economically sensitive issues including energy, materials, and industrials. The Fund has a modest overweight in materials, telecommunications, energy and industrials as the economic recovery continues to sputter and recent Fed policy statements indicated they were concerned that it would be willing to accept higher inflation as it fends off deflationary forces. The Fund is underweight industrials, financials, technology, consumer discretion, and consumer staples. The Fund has increased its holdings into international ADR’s believing the worldwide recovery has begun. 27 MONTEAGLE VALUE FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) (Continued) The Fund’s sector weightings as of August 31, 2013 were as follows: MVRGX S&P 500 Industrials 10.7% 13.5% Energy 9.6% 7.4% Materials 29.1% 6.1% Financials 1.4% 13.3% Health 14.9% 12.8% Technology 6.3% 14.3% Telecom 10.1% 0.6% Utilities 7.4% 3.8% Consumer Discretion 0.0% 21.6% Consumer Staples 2.9% 6.6% Other Holdings 7.6% 0.0% Fund performance shown represents the performance of the Fund’s Class I shares. For complete performance information, please refer to the Average Annual Total Return table in the following performance report. Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. Performance data current to the most recent month-end, are available by calling 1-888-263-5593. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-888-263-5593 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Fund is distributed by Matrix Capital Group, Inc. Management’s Discussion of Fund Performance seeks to describe some of the Sub-Adviser’s current opinions and views of the financial markets. Although the Sub-Adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 28 MONTEAGLE VALUE FUND PERFORMANCE — August 31, 2013 (Unaudited) Comparison of the Change in Value of a $10,000 Investment in Monteagle Value Fund, the S&P 500 Index and the Russell 2000 Value Index Average Annual Total Return (for the periods ended August 31, 2013) One Year Five Years Ten Years Monteagle Value Fund 18.32% 4.29% 8.10% S&P 500 Index 18.70% 7.31% 7.11% Russell 2000 Value Index 24.38% 6.88% 8.54% The performance information quoted in this annual report assumes the reinvestment of all dividend and capital gain distributions, if any, and represents past performance, which is not a guarantee of future results. The returns shown do not reflect taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. The investment return and principal value of an investment will fluctuate and, therefore, an investor’s shares, when redeemed, may be worth more or less than their original cost. The above graph depicts the performance of the Monteagle Value Fund versus the S&P 500 Index and the Russell 2000 Value Index. The S&P 500 Index by Standard and Poor’s Corp. is a capitalization-weighted index comprising 500 issues listed on various exchanges, representing the performance of the stock market generally. The Russell 2000 Value Index measures the performance of small-cap value segment of the U.S. equity universe. It includes those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Please note that indices do not take into account any fees and expenses of investing in the individual securities that they track, and individuals cannot invest directly in any index. As with any fund, save an index fund, that commonly compares its performance to the S&P 500 Index and the Russell 2000 Value Index, such a comparison may be said to be inappropriate because of the dissimilarity between the Fund’s investments and the securities comprising the indices; so too with the Monteagle Value Fund, which will not invest in certain securities comprising these indices. 29 MONTEAGLE FIXED INCOME FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) U.S. Treasury Note, 2.00%, due 11/15/2021 4.89% U.S. Treasury Note, 1.75%, due 05/15/2022 4.74% U.S. Treasury Note, 1.625%, due 08/15/2022 4.66% FHLMC, 4.875%, due 06/13/2018 2.91% U.S. Treasury Note, 3.125%, due 05/15/2021 2.68% U.S. Treasury Note, 2.125%, due 08/15/2021 2.48% Chubb Corp., 5.75%, due 05/15/2018 2.20% AT&T, Inc., 5.800%, due 02/15/2019 2.19% Cisco Systems, Inc., 4.95%, due 02/15/2019 2.15% Allergan, Inc., 5.75%, due 04/01/2016 2.13% Sector Allocation (% of Net Assets) Corporate Bonds 58.98% U.S. Government and Agency Obligations 28.25% Mortgage-Backed Securities 6.46% Money Market Funds 11.08% Liabilities in Excess of Other Assets (4.77)% 100.00% 30 MONTEAGLE INFORMED INVESTOR GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) FleetCor Technologies, Inc. 8.45% Powershares QQQ Trust Series 1 8.00% SPDR S&P rust 7.99% B/E Aerospace, Inc. 4.77% Jazz Pharmaceuticals PLC 4.55% priceline.com, Inc. 4.23% Electronic Arts, Inc. 4.06% Netflix, Inc. 4.05% Facebook, Inc. 3.97% Tyson Foods, Inc. 3.92% Top Ten Portfolio Industries (% of Net Assets) Internet 14.24% Commercial Services 8.45% Retail 8.14% Auto Parts & Equipment 7.38% Aerospace & Defense 6.76% Electronics 5.98% Pharmaceuticals 5.55% Software 4.07% Food 3.92% Apparel 3.45% 67.94% Economic Sectors with Cash and Other Assets (% of Net Assets) Consumer, Non-cyclical 20.83% Consumer, Cyclical 18.98% Exchange-Traded Funds 15.99% Communications 14.24% Industrial 12.73% Money Market Funds 11.43% Technology 4.07% Financial 3.16% Liabilities in Excess of Other Assets (1.43)% 100.00% 31 MONTEAGLE QUALITY GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Apple, Inc. 5.11% Affiliated Managers Group, Inc. 3.64% Walt Disney Co. 3.08% QUALCOMM, Inc. 3.02% Goldman Sachs Group, Inc. 2.85% Home Depot, Inc. 2.81% Baxter International, Inc. 2.81% Roper Industries, Inc. 2.81% Google, Inc. 2.77% WW Grainger, Inc. 2.74% Top Ten Portfolio Industries (% of Net Assets) Retail 10.04% Diversified Financial Services 7.78% Banks 6.80% Computers 6.68% Internet 6.10% Food 4.83% Chemicals 3.94% Electronics 3.91% Media 3.08% Semiconductors 3.02% 56.18% Economic Sectors with Cash and Other Assets (% of Net Assets) Consumer, Cyclical 19.63% Financial 17.17% Consumer, Non-cyclical 16.52% Industrial 15.36% Communications 11.89% Technology 11.17% Basic Materials 3.94% Energy 2.51% Money Market Funds 1.79% Other Assets in Excess of Liabilities 0.02% 100.00% 32 MONTEAGLE SELECT VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Gilead Sciences, Inc. 3.99% First Solar, Inc. 3.87% Humana, Inc. 3.27% WellPoint, Inc. 2.98% GameStop Corp. 2.95% Microsoft Corp. 2.82% Whirlpool Corp. 2.77% Genworth Financial, Inc. 2.66% Raytheon Co. 2.60% Intel Corp. 2.58% Top Ten Portfolio Industries (% of Net Assets) Retail 10.15% Semiconductors 8.80% Insurance 8.35% Healthcare - Services 6.25% Commercial Services 6.18% Oil & Gas 4.57% Computers 4.02% Banks 4.01% Biotechnology 3.99% Chemicals 3.79% 60.11% Economic Sectors with Cash and Other Assets (% of Net Assets) Financial 19.09% Money Market Funds 16.65% Technology 14.67% Consumer, Non-cyclical 12.92% Consumer, Cyclical 10.09% Industrial 9.04% Energy 8.04% Communications 6.68% Basic Materials 3.68% Utilities 2.09% Liabilities in Excess of Other Assets (2.95)% 100.00% 33 MONTEAGLE VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — August 31, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Merck & Co., Inc. 4.71% AT&T, Inc. 4.17% Eastman Chemical Co. 4.16% International Paper Co. 4.08% EI du Pont de Nemours & Co. 3.75% Textron, Inc. 3.66% Verizon Communications, Inc. 3.51% Duke Energy Corp. 3.45% Chemtura Corp. 3.11% Halliburton Co. 2.96% Top Ten Portfolio Industries (% of Net Assets) Chemicals 13.06% Telecommunications 12.51% Pharmaceuticals 7.29% Healthcare - Products 7.16% Oil & Gas 6.72% Miscellaneous Manufacturing 5.68% Electric 5.23% Oil & Gas Services 4.56% Forest Products & Paper 4.08% Aerospace & Defense 2.93% 69.22% Economic Sectors with Cash and Other Assets (% of Net Assets) Basic Materials 22.10% Industrial 21.82% Consumer, Non-cyclical 18.67% Communications 13.53% Energy 12.20% Money Market Funds 11.66% Utilities 5.66% Technology 4.15% Financial 1.33% Consumer, Cyclical 0.20% Liabilities in Excess of Other Assets (11.32)% 100.00% 34 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2013 Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 28.25% Fair Value U.S. Treasury Notes - 20.77% $ 1.625%, due 08/15/2022 $ 1.75%, due 05/15/2022 2.00%, due 11/15/2021 2.125%, due 08/15/2021 2.625%, due 08/15/2020 3.125%, due 05/15/2021 1,054,727 8,179,396 Federal Home Loan Bank - 1.32% 5.25%, due 06/18/2014 520,367 Federal Home Loan Mortgage Corporation - 4.81% 3.75%, due 03/27/2019 4.875%, due 06/13/2018 5.00%, due 12/14/2018 203,715 1,893,769 Federal National Mortgage Association - 1.35% 5.00%, due 03/02/2015 534,957 Total U.S. Government and Agency Obligations (Cost $11,466,670) 11,128,489 Par Value CORPORATE BONDS - 58.98% (b) Fair Value Aerospace & Defense - 1.45% $ United Technologies Corp., 5.375%, due 12/15/2017 $ 571,655 Agriculture - 1.16% Philip Morris International, Inc., 2.50%, due 08/22/2022 456,224 Banks - 13.63% Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Manufacturers & Traders Trust Co., 1.45%, due 03/07/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 U.S. Bankcorp, 2.20%, due 11/15/2016 Wells Fargo & Co., 3.45%, 02/13/2023 Westpac Banking Corp., 2.00%, due 08/14/2017 500,328 5,368,926 The accompanying notes are an integral part of the financial statements. 35 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2013 (Continued) Par Value CORPORATE BONDS - 58.98% (b) (Continued) Fair Value Biotechnology - 1.34% $ Amgen, Inc., 4.50%, due 03/15/2020 $ Amgen, Inc., 4.85%, due 11/18/2014 262,717 529,385 Computers - 2.40% Hewlett-Packard Co., 6.125%, due 03/01/2014 International Business Machines Corp., 1.25%, 02/08/2018 584,707 943,400 Diversified Financial Services - 3.81% CME Group, Inc., 3.00%, due 09/15/2022 CME Group, Inc., 5.75%, due 02/15/2014 General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 522,764 1,501,734 Electric - 2.77% Duke Energy Florida, Inc., 4.55%, due 04/01/2020 Georgia Power Co., 4.25%, due 12/01/2019 544,132 1,090,846 Electrical Components - 0.71% Emerson Electric Co., 5.125%, due 12/01/2016 279,961 Food - 1.02% McCormick & Co., Inc., 5.25%, due 09/01/2013 400,000 Healthcare - Services - 0.04% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 15,626 Insurance - 3.43% Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 Chubb Corp., 5.75%, due 05/15/2018 866,929 1,348,526 Metal Fabricate & Hardware - 1.16% Precision Castparts Corp., 2.50%, due 01/15/2023 457,954 Miscellaneous Manufacturing - 2.64% 3M Co., 1.00%, due 06/26/2017 3M Co., 2.00%, due 06/26/2022 General Electric Co., 5.25%, due 12/06/2017 566,082 1,041,246 Office & Business Equipment - 0.69% Pitney Bowes, Inc., 5.75%, due 09/15/2017 271,032 The accompanying notes are an integral part of the financial statements. 36 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2013 (Continued) Par Value CORPORATE BONDS - 58.98% (b) (Continued) Fair Value Oil & Gas - 3.04% $ BP Capital Markets, PLC, 2.50%, due 11/06/2022 $ BP Capital Markets, PLC, 4.75%, due 03/10/2019 Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 228,994 1,198,673 Oil & Gas Services - 1.89% Halliburton Co., 2.00%, due 08/01/2018 743,315 Pharmaceuticals - 5.11% Allergan, Inc., 5.75%, due 04/01/2016 AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 115,008 2,013,444 Retail - 1.23% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 240,102 482,956 Semiconductors - 2.80% Broadcom Corp., 2.70%, 11/01/2018 Intel Corp., 1.35%, 12/15/2017 343,080 1,103,825 Software - 1.17% Oracle Corp., 2.50%, due 10/15/2022 458,906 Telecommunications - 7.49% AT&T, Inc., 5.80%, due 02/15/2019 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 Cisco Systems, Inc., 4.95%, due 02/15/2019 Verizon Communications, Inc., 3.00%, due 04/01/2016 Vodafone Group PLC, 0.90%, due 02/19/2016 498,447 2,951,424 Total Corporate Bonds (Cost $23,091,331) 23,229,058 Par Value MORTGAGE-BACKED SECURITIES (b) - 6.46% Fair Value Federal Home Loan Mortgage Corporation - 3.22% $ Pool J19285, 2.50%, due 06/01/2027 $ Series 15L, 7.00%, due 07/25/2023 Series 2841 BY, 5.00%, due 08/15/2019 Series 3290 PD, 5.50%, due 03/15/2035 124,674 1,268,050 The accompanying notes are an integral part of the financial statements. 37 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — August 31, 2013 (Continued) Par Value MORTGAGE-BACKED SECURITIES (b) - 6.46% (Continued) Fair Value Federal National Mortgage Association - 1.47% $ Pool 545759, 6.50%, due 07/01/2032 $ Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 171,876 577,259 Government National Mortgage Association - 1.77% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 261,890 697,438 Total Mortgage-Backed Securities (Cost $2,507,622) 2,542,747 Shares MONEY MARKET FUNDS - 11.08% Fair Value Fidelity Institutional Money Market Fund Class I, 0.09% (a) (Cost $4,365,464) $
